Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-18-00831-CV

                                       Michael Thomas PAUL,
                                             Appellant

                                                  v.

Miguel LOPEZ, David Padilla, John Stricklin, Javier Zuniga, and San Antonio Television, LLC,
                                        Appellees

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                   Trial Court No. 18-2085-CV-A
                            Honorable Jessica Crawford, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: August 14, 2019

DISMISSED FOR WANT OF PROSECUTION

           Appellant filed a notice of appeal complaining of a final judgment dismissing his claims

under Chapter 27 of the Texas Civil Practice and Remedies Code. See TEX. CIV. PRAC. & REM.

CODE ANN. §§ 27.003, 27.005. Appellant’s brief was originally due on May 7, 2019. When neither

the brief nor a motion for extension of time was filed by this date, we issued an order informing

appellant that his brief was overdue and directing him to file his brief on or before June 3, 2019.

In response, appellant filed a motion for extension of time to file his brief. We granted this motion

in part and ordered appellant to file his brief on or before June 26, 2019. We warned appellant that
                                                                                      04-18-00831-CV


no further extensions would be granted absent extenuating circumstances. Neither the brief nor a

motion for extension of time was filed. On July 1, 2019, we ordered appellant to file, on or before

July 15, 2019, his appellant’s brief and a written response reasonably explaining his failure to file

a brief. We advised appellant that if he failed to file a brief and the written response by the date

ordered, we would dismiss this appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1); see

also TEX. R. APP. P. 42.3(c) (authorizing appellate courts to dismiss an appeal when the appellant

fails to comply with a court order). Appellant has not filed a brief or otherwise responded to our

July 1, 2019 order.

       We therefore dismiss this appeal.

                                                      PER CURIAM




                                                -2-